83361: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20813: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83361


Short Caption:MERKELBACH VS. SMITTKAMPCourt:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2008-DI-00094Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/16/2021 / Mangiaracina, MelissaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJean MerkelbachJeremy B. Clarke
							(Former)
						
							(Simons Hall Johnston PC/Reno)
						Michael A. Gehret
							(Armstrong Teasdale, LLP/Las Vegas)
						Brandon P. Johansson
							(Armstrong Teasdale, LLP/Las Vegas)
						Mark G. Simons
							(Former)
						
							(Simons Hall Johnston PC/Reno)
						


RespondentChad R. SmittkampRobert C. BellMichael C. Lehners





Docket Entries


DateTypeDescriptionPending?Document


08/12/2021Filing FeeFiling Fee Paid. $250.00 from Simons Hall Johnston.  Check no. 1955. (SC)


08/12/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-23516




08/12/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-23518




08/16/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Melissa Mangiaracina. (SC).21-23772




09/02/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-25582




09/08/2021Notice/IncomingFiled Notice of Appearance as Co-Counsel (Michael Lehners, Esq., has been associated in this matter by Respondent's counsel, Robert C. Bell, Esq.). (SC)21-26052




09/08/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-26053




09/08/2021Docketing StatementFiled Respondent's Response to Appellant's Docketing Statement. (SC)21-26054




09/10/2021Order/ProceduralFiled Order Adding Counsel and Denying Motion. Pursuant to the notice of appearance filed September 8, 2021, the clerk of this court shall add attorney Michael Lehners as co-counsel for respondent.  Respondent has also filed a motion requesting this court to dismiss this appeal for lack of jurisdiction.  The motion is denied. (SC)21-26303




09/22/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 9, 2021, at 9:30 AM. (SC)21-27343




09/29/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: December 13, 2021, at 9:30 AM. (SC)21-28017




10/13/2021Notice/IncomingFiled Appellant's Substitution of Attorneys, from Simons Hall Johnston PC to Armstrong Teasdale LLP. (SC)21-29406




10/15/2021Order/ProceduralFiled Order Approving Substitution of Counsel. Appellant has filed a substitution of counsel.  The clerk of this court shall add attorneys Michael Gehret and Brandon P. Johansson of Armstrong Teasdale LLP in place and stead of attorneys Mark G. Simons and Jeremy B. Clarke of Simons Hall Johnston PC as counsel for appellant. (SC)21-29635




11/17/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 18, 2022, at 9:30 AM. (SC)21-33068




02/14/2022Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. (SC)22-04799




02/14/2022Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 30 days.  (SC)22-04922




03/16/2022Notice/IncomingFiled Appellant's Status Report Regarding Settlement and Appeal. (SC)22-08447




03/17/2022Order/ProceduralFiled Order. Appellant filed a status report regarding settlement and appeal. This status report is construed as a motion for an extension of time to file the stipulation to dismiss and the motion is granted. Appellant's stipulation or motion to dismiss due: 45 days. (SC)22-08545




05/02/2022Notice/IncomingFiled Status Report Regarding Settlement and Appeal in Response to March 17, 2022 Order. (SC)22-13861




05/04/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-14186




05/18/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/9/19 and 1/27/21. To Court Reporter: Dist. Ct. Dept. 1. (SC)22-15694




05/18/2022TranscriptFiled Notice from Court Reporter. Kathy Jackson stating that the requested transcripts were delivered.  Dates of transcripts: 12/9/19 and 1/27/21. (SC)22-15800




06/23/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-19852




06/30/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-20760




07/01/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  fn1[Given this dismissal, the court takes no action in regard to the motion filed on June 23, 2022.]  Case Closed/No Remittitur Issued.  (SC)22-20813





Combined Case View